UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SARA KIM, et al.,                                              :
                                                               :
                         Plaintiffs,                           :   19-CV-8911 (OTW)
                                                               :
                      -against-                                :   OPINION & ORDER
                                                               :
STEPHEN CHOI, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         In an Opinion & Order dated February 9, 2021 (the “First Cheeks Order”), the Court

declined to approve the proposed settlement agreement (ECF 44-1) as fair and reasonable

under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Specifically, the

Court could not fully evaluate the proposed range of recovery absent information regarding

whether Plaintiffs’ counsel intends on claiming a percentage of the settlement award for

attorney’s fees. Plaintiffs were granted leave to renew their application for approval of the

settlement agreement, but were instructed to include information regarding attorney’s fees

and whether Plaintiffs’ counsel intends on claiming a percentage of the settlement award. (ECF

48 at 5, 7). Plaintiffs’ counsel filed a letter providing such information. (ECF 49). After

considering the additional information provided by Plaintiffs’ counsel, the Court now approves

the settlement in this matter.




                                                               1
    I.       Discussion1

             a. Range of Recovery

         As detailed in the First Cheeks Order, the Plaintiffs allege damages of at least $6,500 for

Plaintiff Duva and $4,100 for Plaintiff Kim, and a total “estimated to be no less than $31,000”

after accounting for liquidated and statutory damages. (Compl. ¶¶ 56, 71; ECF 46 at 4). The

proposed settlement agreement resolves Plaintiffs’ Fair Labor Standards Act (“FLSA”) claims in

exchange for a confession of judgment in the amount of $11,000. (ECF 44-1; ECF 46 at 2-4). If

there is an actual recovery “against the confession of judgment or otherwise,” Plaintiffs’

counsel will take $3,225.65, i.e. 33% of the potential recovery, net of costs. (ECF 49 at 1). Costs

in this action have been $1,225.30. (Id.). The remaining $6,549.05 represents about 62% of the

actual damages asserted by Plaintiffs and is approximately 21% of the stated damages inclusive

of liquidated and statutory damages.2

         Additionally, the confession of judgment carries “informational value to Plaintiffs,” as

they “may use the enforcement mechanisms of [Article 52 of the New York Civil Practice Law

and Rules (‘CPLR’)] to obtain information that will make discovery less burdensome in

subsequent litigation.” (ECF 46 at 4; ECF 49 at 2). Given the significant burden and risks of

litigation noted in the First Cheeks Order (ECF 48 at 5-6) and non-monetary benefits of the

confession of judgment, the Court finds the range of recovery to be reasonable.




1
  In the First Cheeks Order, the Court laid out the relevant facts and engaged in a full Cheeks analysis. (ECF 48). The
Court now assumes familiarity with the facts of the case and only discusses the factors it could not fully evaluate in
the First Cheeks Order: (a) range of recovery and (b) attorney’s fees.
2
  As noted in the First Cheeks Order, when examining the proportion of recovery, I concur with the commonly-
employed approached of looking at what Plaintiffs would receive rather than the total settlement amount. (ECF 48
at 5 n.3) (collecting cases).

                                                           2
           b. Attorney’s fees

       In their first Cheeks application, Plaintiffs’ counsel stated that no fees application is

made in connection with the settlement and each side shall bear their own attorney’s fees and

costs. (ECF 46 at 4). In the renewed application, Plaintiffs’ counsel clarified that he represents

Plaintiffs on a contingency basis and “Plaintiffs have no obligation to pay [counsel] absent an

actual recovery, against the confession of judgment or otherwise.” (ECF 49 at 1). As stated

above, upon any recovery, Plaintiffs’ fee would be $3,225.65, i.e. 33% or approximately one

third of the potential recovery, net of costs ($1,225.30). “While Plaintiffs' counsel have not

submitted billing records, . . . I find that I can make a determination regarding the reasonability

of the fee award without requiring counsel to submit further documentation.” Meza v. 317

Amsterdam Corp., No. 14-CV-9007 (VSB), 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015); see

Fisher v. SD Protection, Inc., 948 F.3d 593, 603 (2d Cir. 2020) (holding that the FLSA “simply

provides for a reasonable attorney’s fee to be paid by the defendant”).

       As an initial matter, courts in this district regularly approve attorney's fees of one-third

of the settlement amount in FLSA cases. See Singh v. MDB Construction Mgmt., Inc., No. 16-CV-

5216 (HBP), 2018 WL 2332071, at *2 (S.D.N.Y. May 23, 2018) (noting that one-third of

settlement is “normal rate”); Rodriguez-Hernandez v. K Bread & Co., No. 15-CV-6848 (KBF),

2017 WL 2266874, at *5 (S.D.N.Y. May 23, 2017) (“In this Circuit, courts typically approve

attorneys' fees that range between 30 and 33 1/3 %.”); Run Guo Zhang v. Lin Kumo Japanese

Rest. Inc., 2015 WL 5122530, at *1 n.1 (S.D.N.Y. Aug. 31, 2015) (“[A]ttorneys’ fees, when

awarded on a percentage basis, are to be awarded based on the settlement net of costs.”).

Plaintiff’s counsel has represented Plaintiffs since the suit was filed on September 25, 2019 and


                                                  3
reports having spent 139 hours on the matter. (ECF 49 at 1). While this case is at an early stage,

Plaintiff’s counsel has at least spent time, inter alia, investigating and researching Plaintiffs'

claims, participating in a court conference and mediation, and preparing the settlement

agreement and Cheeks applications. Moreover, because hourly rates of approximately $150 to

$450—depending on experience—for attorneys working on FLSA litigation are typically

approved in this district, a one-third award represents modest compensation for the work put

into this case. See Perez v. Eons - Greek Food for Life, LLC, No. 20-CV-1121 (AT), 2020 WL

8768085, at *2 (S.D.N.Y. Aug. 12, 2020); Meza, 2015 WL 9161791, at *2.3 Based on this analysis,

I find any attorney’s fees contemplated in the settlement agreement to be fair and reasonable.

    II.      Conclusion

    For the foregoing reasons, the Court approves the settlement in this matter. Plaintiffs’ FLSA

claims are dismissed with prejudice. Plaintiffs’ remaining claims, which are not subject to

Cheeks, are dismissed without prejudice. 4 The Clerk of Court is directed to close all open

motions and close the case.

          SO ORDERED.



                                                                      s/ Ona T. Wang
Dated: May 4, 2021                                                  Ona T. Wang
       New York, New York                                           United States Magistrate Judge




3
  Even if I apply the low end of the hourly rate range, Plaintiffs' counsel would be compensated for a relatively
small amount—approximately 22 hours—of work.
4
  The parties agreed that all non-FLSA claims, including those against Defendant Tripi, shall be dismissed without
prejudice. (ECF 44-1). As explained in the First Cheeks Order, because dismissal of Plaintiffs’ non-FLSA claims do not
require court approval and no FLSA claims are brought against Defendant Tripi, the Court has not evaluated any
agreements between Plaintiffs and Defendant Tripi. (ECF 48 at 1 n.1) (citing Chowdhury v. Brioni Am., Inc., No. 16-
CV-344 (HBP), 2017 WL 5953171, at *5-6 (S.D.N.Y. Nov. 29, 2017)).

                                                          4
